Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 1 of 30 Page ID #:348




                        Exhibit B




                                                                       Exhibit B
                                                                         Page 1
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 2 of 30 Page ID #:349


                                                                  Redaction




                                                                          Exhibit B
                                                                            Page 2
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 3 of 30 Page ID #:350
                                                                  Redaction




                                                                          Exhibit B
                                                                            Page 3
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 4 of 30 Page ID #:351
                                                                   Redaction




                                                                         Exhibit B
                                                                           Page 4
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 5 of 30 Page ID #:352
                                                                     Redaction




                                                                         Exhibit B
                                                                           Page 5
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 6 of 30 Page ID #:353

                                                                      Redaction




                                                                        Exhibit B
                                                                          Page 6
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 7 of 30 Page ID #:354

                                                                    Redaction




                                                                         Exhibit B
                                                                           Page 7
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 8 of 30 Page ID #:355

                                                                    Redaction




                                                                         Exhibit B
                                                                           Page 8
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 9 of 30 Page ID #:356

                                                                     Redaction




                                                                         Exhibit B
                                                                           Page 9
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 10 of 30 Page ID #:357

                                                                     Redaction




                                                                          Exhibit B
                                                                           Page 10
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 11 of 30 Page ID #:358

                                                                     Redaction




                                                                         Exhibit B
                                                                          Page 11
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 12 of 30 Page ID #:359

                                                                     Redaction




                                                                         Exhibit B
                                                                          Page 12
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 13 of 30 Page ID #:360
                                                                       Redaction




                                                                         Exhibit B
                                                                          Page 13
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 14 of 30 Page ID #:361
                                                                      Redaction




                                                                         Exhibit B
                                                                          Page 14
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 15 of 30 Page ID #:362

                                                                     Redaction




                                                                         Exhibit B
                                                                          Page 15
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 16 of 30 Page ID #:363
                                                                     Redaction




                                                                         Exhibit B
                                                                          Page 16
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 17 of 30 Page ID #:364

                                                                     Redaction




                                                                          Exhibit B
                                                                           Page 17
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 18 of 30 Page ID #:365
                                                                    Redaction




                                                                          Exhibit B
                                                                           Page 18
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 19 of 30 Page ID #:366
                                                                    Redaction




                                                                          Exhibit B
                                                                           Page 19
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 20 of 30 Page ID #:367

                                                                    Redaction




                                                                         Exhibit B
                                                                          Page 20
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 21 of 30 Page ID #:368

                                                                   Redaction




                                                                          Exhibit B
                                                                           Page 21
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 22 of 30 Page ID #:369

                                                                    Redaction




                                                                         Exhibit B
                                                                          Page 22
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 23 of 30 Page ID #:370

                                                                    Redaction




                                                                          Exhibit B
                                                                           Page 23
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 24 of 30 Page ID #:371
                                                                   Redaction




                                                                           Exhibit B
                                                                            Page 24
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 25 of 30 Page ID #:372




                                                                    Redaction




                                                                          Exhibit B
                                                                           Page 25
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 26 of 30 Page ID #:373
                                                                       Redaction




                                                                         Exhibit B
                                                                          Page 26
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 27 of 30 Page ID #:374
                                                                  Redaction




                                                                          Exhibit B
                                                                           Page 27
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 28 of 30 Page ID #:375



                                                                 Redaction




                                                                             Exhibit B
                                                                              Page 28
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 29 of 30 Page ID #:376



                                                                  Redaction




                                                                              Exhibit B
                                                                               Page 29
Case 2:19-cv-01334-SVW-SS Document 18-2 Filed 03/22/19 Page 30 of 30 Page ID #:377



                                                                 Redaction




                                                                             Exhibit B
                                                                              Page 30
